UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1779



EUGENE ROBERT ZARWELL,

                                              Plaintiff - Appellant,

          versus


KING & NORDLINGER,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:05-cv-01938-WMN)


Submitted:   November 15, 2007            Decided: November 20, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene Robert Zarwell, Appellant Pro Se. Lynn Perry Parker, KING
& NORDLINGER, LLP, Gaithersburg, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Eugene Robert Zarwell appeals the district court’s orders

dismissing his action filed under the federal Fair Debt Collection

Practices Act and his motion to reconsider.   We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.      Zarwell v. King &

Nordlinger, LLC, No. 1:05-cv-01938-WMN (D. Md. June 6, 2006 & July

10, 2007).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -